DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 22 October 2020.
Claims 1, 11, and 16 have been amended.
Claims 7-9 have been cancelled.
Claim 21 has been added.
Claims 1-6 and 10-21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 22 October 2020 with respect to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on pages 13 and 14 of their response, “This rejection is respectfully traversed.  Applicants respectfully submit that the Examiner has not correctly determined what the claims are directed to for purposes of determining patent eligibility under 35 U.S.C. 101.  Importantly, claims are not assumed to be directed to patent ineligible subject matter because all inventions at some level embody, use, reflect, or apply laws of nature, natural phenomena or abstract ideas. Instead, the claims are considered in their entirety to ascertain whether their character as a whole is directed to excluded 
The Applicant continues on page 14 of their response, “Moreover, this invention relates to improved computer technology. Appellants’ claimed invention, as discussed above, requires a plurality of processing devices including the computing device of the customer, and the computer system having the Reward Platform and the Analytical Engine. Appellants’ claimed invention does not merely recite the performance of some known business practice along with the requirement to perform it on a computer. Instead, the claimed solution is necessarily rooted in computer technology. The invention claimed here is a unique operation of a plurality of processing devices and is thus inextricably tied to computer technology and distinct from the types of concepts found by the courts to be abstract. Accordingly, the claimed steps and functions do not recite an abstract idea.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, the Examiner notes that the Applicant appears to be conflating the analysis under 2A prong two, that is, the search for whether a claim recites additional elements that integrate the abstract idea into a practical application, into the analysis under 2A prong one, that is, the search to determine whether the claim recites an abstract idea.  In this case, the Applicant has referred to the claim are relating to an improvement in computer DDR Holdings, however in that, it was determined that the claimed solution was necessarily rooted in computer technology to address a problem specifically 
The Applicant continues on page 14 of their response, “Also, Applicants’ claimed invention cannot be performed in the mind. Claim 1, for example, requires receiving, by a Reward platform of the computer system, a login from a computing device of the customer, and obtaining, by a Business Intelligence and Analytical Engine of the computer system, legacy meter data for the customer.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, the Examiner notes that the Applicant has referred to newly amended claim language and thus is not reflective of the previous rejection, however is rejected in the current Office Action.  Second, the Examiner notes that the Applicant appears to be arguing that because the claim recites a reward platform receiving a login from a computer device, and an engine of a computer obtaining legacy meter data, that the claim does not recite mental processes.  It is noted that merely claiming actions, that can be done mentally, are conducted are computer, does not render them any less abstract or not falling into 
The Applicant continues on page 14 of their response, “Applicants’ claim limitations limit the practice of determining rewards for customer to the use of specific technological and physical functions. As described in detail in the specification, the use of the combination of these technological and physical functions provides a unified framework and methodology that will motivate customers to increase energy savings and to collaborate with energy distribution utilities to help achieve a more stable and reliable power distribution.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, the Examiner notes that the Applicant has merely referred to a general summary of their claim as determining rewards for customer, and that this is limited to specific technological and physical functions; however, it is noted that the Applicant has not identified what specific technological and physical functions the Applicant has referred to with this statement.  As noted above, the mere use of generic computer elements as tools to carry out the abstract idea is deemed insufficient to integrate the abstract idea into a practical application, and the Applicant’s mere claiming of generic computer elements with programs on them does not render them particular machines.  Second, with respect to the Applicant’s argument that the use of these technological and physical functions will motivate customers to increase energy savings and to collaborate with energy distribution utilities to help achieve a more stable and reliable power distribution, it is noted 
The Applicant continues on page 15 of their response, “In addition, the January 2019 Guidelines from the PTO pertaining to subject matter eligibility indicate that even if an abstract idea is present in a claim, the claim is still statutory if that abstract idea is integrated into a practical application of the abstract idea. In the present application, even if the claims recite an abstract idea, that abstract idea is integrated into a practical application. In particular, as discussed above, claims 1, 11, and 16 are directed to unique improved computer technology. Applicants’ claimed invention requires a plurality of processor or computing devices working together to generate, transmit and process data in a unique way.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, with respect to the improvement to computer technology, the Examiner notes that this argument was addressed above.  Notably, the Applicant has not identified what computer technology is actually improved, how it is improved, or what elements reflect said improvement.  As the Applicant has failed to identify any of these points, and instead made a bare assertion of improvement, . 

Applicant's arguments filed 22 October 2020 with regards to the prior art have been fully considered but they are not persuasive.

With respect to the claims, the Examiner notes that the Applicant has summarized and explained their invention, as well as the similar problems in the field addressed by the Applicant’s application, however the Applicant’s argument is completely divorced from the specific claim elements claimed by the Applicant, and the specific prior art of record cited by the Examiner with respect to the previous rejection under 35 USC 103.  As such, the Applicant’s statement/arguments regarding the Applicant’s application are noted, but deemed insufficient as to addressing the previous rejection.  Applicant's arguments fail to comply with 37 .

Applicant's arguments filed 22 October 2020 with regards a reward platform and analytics engine work together to receive and process inputs to determine a reward for a customer have been fully considered but they are not persuasive.

With respect to the claims, the Applicant has argued on page 18 of their response, “The prior art does not disclose or render obvious the above-described way in which the Reward Platform and the Analytics Engine work together to receive and process inputs and data to determine a reward for a customer.”  The Examiner notes that the Applicant has failed to identify any specific claim language for which this argument relates to, leaving the Examiner to guess what the intention was behind the argument.  Notably, the Examiner can find no claim limitation which states that the “Reward Platform and the Analytics Engine work together to receive .

Applicant's arguments filed 22 October 2020 with regards Playfair not disclosing any modelling or scenarios to calculate a rewards mechanism or testing the efficacy of rewards points have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 18 of their response, “Playfair et al. does not include any modelling or scenarios to calculate the rewards mechanism. There is no reference/feature to test the efficacy and effectiveness of rewards points. In embodiments, the model of the present invention is robust and progressive to ensure that consumers focus back on energy consumption In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, with respect to the Applicant’s argument with regards to the purpose of their invention, that is to ensure that consumers focus back on energy consumption optimization even after an undesired spike of usage, to bring back optimized energy consumption; and realistically motivates consumers to stick to optimum utilization .

Applicant's arguments filed 22 October 2020 with regards Playfair not disclosing providing any ranking and precedent based on reward mechanism have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 19 of their response, “Playfair et al. only mentions commoditizing the energy savings by operation of the computer system, however Playfair et al. does not provide any ranking and precedent based reward mechanism that rewards progressively on continuous energy consumption behavior of the consumers.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  It is noted that the Applicant has merely asserted that Playfair does not teach providing any ranking and precedent based reward mechanism that rewards progressively on continuous energy consumption behavior of the consumers, however the Applicant has made this argument in a vacuum without referring their claimed invention or their application itself. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., providing any ranking and precedent In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 22 October 2020 with regards Playfair not disclosing a reward motivation based on time duration for electricity consumption have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on age 19 of their response, “There are a number of other important features of embodiments of the invention that are not disclosed in Playfair et al. For example, Playfair et al. does not disclose a reward motivation based on time duration for electricity consumption. As an example, a person may do an energy audit and gets excited by the low bill which may trigger this person to mis-use a device for a longer period. In embodiments of the invention, such cases are considered in the model so award points are given only when a customer is optimizing energy consumption.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  It is noted that the Applicant has merely asserted that Playfair does not teach a reward motivation based on time duration for electricity consumption, however the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 22 October 2020 with regards Playfair not disclosing that energy consumption does not always have to decrease from a baseline have been fully considered but they are not persuasive.


With respect to the claims, the Applicant argues on page 19 of their response, “Applicants’ invention is also different than Playfair et al. because Applicants’ invention does not require that the customer’s energy consumption always decrease from the determined baseline. Applicants’ invention is robust and progressive to ensure that consumers focus on energy consumption optimization even after an undesired spike in the use of energy, to bring back optimized energy consumption. As an example, this may be done by considering a historical average energy consumption over a given time period with a 15% tolerance limit.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claim(s) 1, 11, and 16 with regards to receiving a login from a computer device of a customer, providing output indicating whether reward points should be given, receiving a request from the user to redeem points and processing the request using a redemption table have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps of establishing a baseline energy consumption for a customer based on consumption of a user over a period of time, including, receiving a login from a computing device, obtaining legacy meter data for a customer, and using the meter data to determine the baseline; determining an energy consumption range having an upper value above said baseline; defining a rewards program for energy conservation that identifies use different customer use cases; determining a reward for a customer for maintaining the energy utilization by: measuring the energy consumption during a time duration, determining when the measured consumption is less than an upper bound of the range, and running the use cases based on customer data inputs, including providing output indicating whether reward points should be given; receiving a request to redeem the reward points and processing the request; and giving the customer the reward.
The limitations of establishing a baseline energy consumption for a customer based on consumption of a user over a period of time, including, receiving a login from a computing device, obtaining legacy meter data for a customer and using the meter data to determine the baseline; determining an energy consumption range having an upper value above said baseline defining a rewards program for energy conservation that identifies use different customer use cases; determining 
This judicial exception is not integrated into a practical application.  The claims do not recite additional limitations that improve the functioning of a computer, another technology, or technical field.  Additionally, the claims do not recite limitations that apply or use the abstract idea with or by a particular machine.  The claims do not recite additionally elements that transform an article from one state or thing into 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims 2-6, 10, 12-15, and 17-21, taken individually and as an ordered combination, do not recite additional limitations that integrate the abstract idea into a practical application, nor do they recite additional elements that add significantly more to the abstract idea.  In particular, the claims merely further narrow the field of use by further defining the basis for establishing a baseline (it is after usage is audited) and by whom, which does not integrate the abstract idea 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 11-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Playfair et al. (US 2012/0296799 A1) (hereinafter Playfair), in view of Liptsey-Rahe (US 2017/0148114 A1) (hereinafter Liptsey-Rahe), in view of Synesiou et al. (US 2008/0172312 A1) (hereinafter Synesiou), in view of Matsuoka et al. (US 2014/0277795 A1) (hereinafter Matsuoka), Bixby et al. (US 2010/0106575 A1).

With respect to claims 1 and 16, Playfair teaches:
Establishing, by a computer system, a baseline of energy consumption for a customer based on energy consumption of the customer over a given period of time (See at least paragraphs 29-31, 74, 76, 77, 89, 92-94 101, 102, and 104 which describe collecting historic energy usage for a customer and establishing a baseline of energy consumption).
Including obtaining, by a business intelligence and analytical engine of the computer system, legacy meter data for the customer from stored data, and using, by the business intelligence and analytical engine, the obtained legacy meter data to determine the baseline of energy consumption for the customer (See at least paragraphs 76, 77, 82, 83, 85, 89, 90, and 91 which describe obtaining historic meter consumption data from a database for a user, wherein the consumption data is used to generate a baseline).
Defining a rewards program for energy conservation (See at least paragraphs 32, 33, 35, 42, 107-112, and 120 which describe defining incentives/rewards that customers may receive for reducing energy consumption).
The rewards program identifying a plurality of different customer use cases to provide different rewards to different group of customers (See at least paragraphs 112, 113, 114, 120, and 123 which describe defining rewards programs customized for individual customers, wherein the rewards programs include different levels of consumption reduction and equipment purchases and replacement).
Wherein the plurality of use cases includes: a first case in which the customer performs an energy audit, based on a specified set of equipment, and the customer does not obtain any additional equipment after the energy audit for said specified set of equipment; and a second case in which the customer has an energy audit performed during a window period set by an energy distribution utility that distributes the energy to the customer (See at least paragraphs 29-31, 74, 76, 77, 89, 92-94, 101, 102, and 104 which describe collecting historic energy usage for a customer and establishing a baseline of energy consumption, wherein the customer and the utility provider can provide the energy usage.  Additionally, paragraphs 30, 31, 62, 97-100 describe a customer providing devices they use and will continue to use).
Determining a reward for the customer, based on the defined rewards program, for maintaining the customer's energy utilization, over a defined time duration after said given period of time, in a given range compared to said baseline of energy consumption, including: Measuring the energy consumption by the customer during the defined time duration, and for each period of the period when the measured energy consumption of the customer is below the target, running the 
Giving the customer the determined reward for each period of the defined repeated period (See at least paragraphs 32, 33, 35, 42, 101, 102, 107-112, and 120 which describe defining incentives/rewards that customers may receive for reducing energy consumption, and rewarding customers based on their consumption compared to a baseline and a tolerance).

Playfair discloses all of the limitations of claims 1 and 16 as stated above.  Playfair does not explicitly disclose the following, however Liptsey-Rahe teaches:
Determining, by the computer system, an energy consumption range having an upper value above said baseline of energy consumption; Determining a reward for the customer, based on the defined rewards program, for maintaining the customer’s energy utilization, over a defined time duration after said given period of time, in the determined energy consumption range, including: Measuring the energy consumption by the customer during the defined time duration, and Determining, by the computer system, when said measured energy consumption of the customer over each period of a defined repeated period, is below said upper value; and Giving the customer the reward for each period of the defined repeated period when the measured energy consumption of the customer is below 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of designing a rewards program for reducing consumption compared to historical usage of Playfair, with the system and method of rewarding users with incentives in price for maintaining energy usage during a duration below a threshold above the baseline energy usage of Liptsey-Rahe.  By using a threshold usage above a baseline to compare energy usage to in order to award an incentive to a user, a system would predictably be accounting for the peak energy usage that must be used by users, that is above the baseline (i.e. average) usage, and thus more customers would predictably qualify for incentive programs.

Playfair and Liptsey-Rahe discloses all of the limitations of claims 1 and 16 as stated above. Playfair and Liptsey-Rahe do not explicitly disclose, however Synesiou teaches:
Wherein the plurality of different use cases includes a case having a spike increase of energy consumption compared to a defined historical average (See at least paragraphs 32, 33, 173, and 177 which describe a system and method of 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of designing a rewards program for reducing consumption compared to historical usage of Playfair, with the system and method of rewarding users with incentives in price for maintaining energy usage during a duration below a threshold above the baseline energy usage of Liptsey-Rahe, with the system and method of managing energy consumption, wherein collected consumption information includes spikes in consumption compared to average usage of Synesiou.  By measuring and accounting for spikes in consumption, an energy provider will predictably plan around, and customers won’t be negatively impacted by, the turning on of equipment.

Playfair, Liptsey-Rahe, and Synesiou discloses all of the limitations of claims 1 and 16 as stated above. Playfair, Liptsey-Rahe, and Synesiou do not explicitly disclose, however Matsuoka teaches:
Receiving, by a Reward Platform of the computer system, a login from a computing device of the customer (See at least paragraphs 376-380 which describe a reward and account management system receiving a login from a customer computer device).
Providing, by the Business Intelligence and Analytical Engine, output indicating whether reward points should be given (See at least paragraphs 129, 141, 355, 360, and 365 which describe determining whether a customer qualifies for reward points based on their consumption in view of their reduction program).
Receiving, by the Reward Platform, a request from the customer to redeem the reward points, and processing the request (See at least paragraphs 129, 141, 335, 360, and 365 which describe awarding points to a customer, wherein they can use the points to purchase goods, services, and enter sweepstakes).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of designing a rewards program for reducing consumption compared to historical usage of Playfair, with the system and method of rewarding users with incentives in price for maintaining energy usage during a duration below a threshold above the baseline energy usage of Liptsey-Rahe, with the system and method of managing energy consumption, wherein collected consumption information includes spikes in consumption compared to average usage of Synesiou, with the system and method of a user logging into a reward and account management platform to sign up for energy reduction programs, wherein the user is awarded points for reducing consumption based on their program, and allowing the user to trade the points for goods or service of Matsuoka.  By allowing a customer to sign up for a consumption reduction program, and wherein they are awarded points that can be traded for goods or services, a system will predictably be able to encourage a user to reduce consumption beyond purely monetary incentives.

Playfair, Liptsey-Rahe, Synesiou, and Matsuoka discloses all of the limitations of claims 1 and 16 as stated above. Playfair, Liptsey-Rahe, Synesiou, and Matsuoka do not explicitly disclose, however Bixby teaches:
Receiving, by the Reward Platform, a request from the customer to redeem the reward points, and processing the request, and processing the request using a point creation and redemption table (See at least paragraphs 10 64, 65, 71, and 72 which describe awarding customers with points for energy conservation, wherein a system uses their point total to calculate whether they can purchase an item with the points they have available).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of designing a rewards program for reducing consumption compared to historical usage of Playfair, with the system and method of rewarding users with incentives in price for maintaining energy usage during a duration below a threshold above the baseline energy usage of Liptsey-Rahe, with the system and method of managing energy consumption, wherein collected consumption information includes spikes in consumption compared to average usage of Synesiou, with the system and method of a user logging into a reward and account management platform to sign up for energy reduction programs, wherein the user is awarded points for reducing consumption based on their program, and allowing the user to trade the points for goods or service of Matsuoka, with the system and method of awarding customers with points for energy conservation, wherein a system uses their point total to calculate whether they can purchase an item with the points they have available of Bixby.  By confirming that a user is capable of trading their points for an item, a system would predictably allow customers to know exactly what they can afford, and thus prevent disappointment due to a shortage in payment.

With respect to claim 11, Playfair teaches:
A memory for storing data; and one or more processing units operatively connected to the memory and configured to operate as: A file server for receiving specified energy consumption data from customers (See at least paragraphs 29-31, 74, 76, 77, 89, 92-94 101, 102, and 104 which describe collecting historic energy usage for a customer and establishing a baseline of energy consumption).
A business intelligence analytical engine storing a defined rewards program for energy conservation (See at least paragraphs 32, 33, 35, 42, 107-112, and 120 which describe defining incentives/rewards that customers may receive for reducing energy consumption).
The rewards program identifying a plurality of different customer use cases to provide different rewards to different groups of customers (See at least paragraphs 112, 113, 114, 120, and 123 which describe defining rewards programs customized for individual customers, wherein the rewards programs include different levels of consumption reduction and equipment purchases and replacement).
Establishing a baseline of energy consumption for one of the customers over a given period of time (See at least paragraphs 29-31, 74, 76, 77, 89, 92-94 101, 102, and 104 which describe collecting historic energy usage for a customer and establishing a baseline of energy consumption).
Including obtaining legacy meter data for the customer from stored data, and using the obtained legacy meter data to determine the baseline of energy consumption for the customer (See at least paragraphs 76, 77, 82, 83, 85, 89, 90, and 91 which describe obtaining historic meter consumption data from a database for a user, wherein the consumption data is used to generate a baseline).
Determining a reward for the one customer, based on the defined rewards program, for maintaining the one customer's energy utilization, over a defined time duration after said given period of time, in a given range compared to said baseline of energy consumption, including: Measuring the energy consumption by the customer during the defined time duration, and for each period of the defined period when the measured energy consumption of the customer is below said upper value, running the customer use cases based on customer data inputs to determine the reward for the customer (See at least paragraphs 112, 113, 114, 117, 120, 123, and 140 which describe calculating a reward due to a customer based on their measured energy consumption during a period compared to a target, and running use cases including energy reduction and equipment purchases and replacement).
Wherein the plurality of use cases includes: a first case in which the customer performs an energy audit, based on a specified set of equipment, and the customer does not obtain any additional equipment after the energy audit for said specified set of equipment; and a second case in which the customer has an energy audit performed during a window period set by an energy distribution utility that distributes the energy to the customer (See at least paragraphs 29-31, 74, 76, 77, 89, 92-94, 101, 102, and 104 which describe collecting historic energy usage for a customer and establishing a baseline of energy consumption, wherein the customer and the utility provider can provide the energy usage.  Additionally, paragraphs 30, 31, 62, 97-100 describe a customer providing devices they use and will continue to use).
Giving the customer the determined reward for each period of the defined repeated period (See at least paragraphs 32, 33, 35, 42, 101, 102, 107-112, and 120 which describe defining incentives/rewards that customers may receive for reducing energy consumption, and rewarding customers based on their consumption compared to a baseline and a tolerance).

Playfair discloses all of the limitations of claims 11 as stated above.  Playfair does not explicitly disclose the following, however Liptsey-Rahe teaches:
A business intelligence analytical engine that determines an award for maintaining energy consumption within the determined energy consumption range, including measuring the energy consumption by the customer during the defined time duration, and determining, by the computer system, when said measured energy consumption of the customer over each period of a defined repeated period, is below said upper value; and giving the customer the reward for each period of the defined repeated period when the measured energy consumption of the customer is below said upper value (See at least paragraphs 6, 21, 32, 33, 45, 46, 59, and 60 which describe generating a baseline usage for a user, and a threshold peak level above the baseline, wherein the system measures the customers energy usage and implements behavioral demand response events, such as changing the price of usage (i.e. an incentive), to encourage the user to maintain energy usage within the thresholds).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of designing a rewards program for reducing consumption compared to historical usage of Playfair, with the system and method of rewarding users with incentives in price for maintaining energy usage during a duration below a threshold above the baseline energy usage of Liptsey-Rahe.  By using a threshold usage above a baseline to compare energy usage to in order to award an incentive to a user, a system would predictably be accounting for the peak energy usage 

Playfair/Liptsey-Rahe discloses all of the limitations of claims 11 as stated above. Playfair and Liptsey-Rahe do not explicitly disclose, however Synesiou teaches:
Wherein the plurality of different use cases includes a case having a spike increase of energy consumption compared to a defined historical average (See at least paragraphs 32, 33, 173, and 177 which describe a system and method of managing energy consumption, wherein collected consumption information includes spikes in consumption compared to average usage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of designing a rewards program for reducing consumption compared to historical usage of Playfair, with the system and method of rewarding users with incentives in price for maintaining energy usage during a duration below a threshold above the baseline energy usage of Liptsey-Rahe, with the system and method of managing energy consumption, wherein collected consumption information includes spikes in consumption compared to average usage of Synesiou.  By measuring and accounting for spikes in consumption, an energy provider will predictably plan around, and customers won’t be negatively impacted by, the turning on of equipment.

Playfair, Liptsey-Rahe, and Synesiou discloses all of the limitations of claim 11 as stated above. Playfair, Liptsey-Rahe, and Synesiou do not explicitly disclose, however Matsuoka teaches:
Receiving, by a Reward Platform of the computer system, a login from a computing device of the customer (See at least paragraphs 376-380 which describe a reward and account management system receiving a login from a customer computer device).
Providing, by the Business Intelligence and Analytical Engine, output indicating whether reward points should be given (See at least paragraphs 129, 141, 355, 360, and 365 which describe determining whether a customer qualifies for reward points based on their consumption in view of their reduction program).
Receiving, by the Reward Platform, a request from the customer to redeem the reward points, and processing the request (See at least paragraphs 129, 141, 335, 360, and 365 which describe awarding points to a customer, wherein they can use the points to purchase goods, services, and enter sweepstakes).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of designing a rewards program for reducing consumption compared to historical usage of Playfair, with the system and method of rewarding users with incentives in price for maintaining energy usage during a duration below a threshold above the baseline energy usage of Liptsey-Rahe, with the system and method of managing energy consumption, wherein collected consumption information includes spikes in consumption compared to average usage of Synesiou, with the system and method of a user logging into a reward and account management platform to sign up for energy reduction programs, wherein the user is awarded points for reducing consumption based on their program, and allowing the user to trade the points for goods or service of Matsuoka.  By allowing a customer to sign up for a consumption reduction program, and wherein they are awarded points that can be traded for goods or services, a system will predictably be able to encourage a user to reduce consumption beyond purely monetary incentives.

Playfair, Liptsey-Rahe, Synesiou, and Matsuoka discloses all of the limitations of claims 11 as stated above. Playfair, Liptsey-Rahe, Synesiou, and Matsuoka do not explicitly disclose, however Bixby teaches:
Receiving, by the Reward Platform, a request from the customer to redeem the reward points, and processing the request, and processing the request using a point creation and redemption table (See at least paragraphs 10 64, 65, 71, and 72 which describe awarding customers with points for energy conservation, wherein a system uses their point total to calculate whether they can purchase an item with the points they have available).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of designing a rewards program for reducing consumption compared to historical usage of Playfair, with the system and method of rewarding users with incentives in price for maintaining energy usage during a duration below a threshold above the baseline energy usage of Liptsey-Rahe, with the system and method of managing energy consumption, wherein collected consumption information includes spikes in consumption compared to average usage of Synesiou, with the system and method of a user logging into a reward and account management platform to sign up for energy reduction programs, wherein the user is awarded points for reducing consumption based on their program, and allowing the user to trade the points for goods or service of Matsuoka, with the system and method of awarding customers with points for energy conservation, wherein a system uses their point total to calculate whether they can purchase an item with the points they have available of Bixby.  By confirming that a user is capable of trading their points for an item, a system would predictably allow customers to know exactly what they can afford, and thus prevent disappointment due to a shortage in payment.

With respect to claims 2, 12, and 17, the combination of Playfair, Liptsey-Rahe, Synesiou, Matsuoka, and Bixby discloses all of the limitations of claims 1, 11, and 16 as stated above.  In addition, Playfair teaches:
Wherein the establishing a baseline of energy consumption is done after an energy audit is performed of the customer's energy use (See at least paragraphs 29-31, 74, 76, 77, 89, 92-94 101, 102, and 104 which describe collecting historic energy usage for a customer and establishing a baseline of energy consumption, wherein the customer and the utility provider can provide the energy usage).

With respect to claim 3, Playfair/Liptsey-Rahe/Synesiou/Matsuoka/Bixby discloses all of the limitations of claims 1 and 2 as stated above.  In addition, Playfair teaches:
Wherein the energy audit is performed by an energy distribution utility that distributes energy to the customer (See at least paragraphs 29-31, 74, 76, 77, 89, 92-94 101, 102, and 104 which describe collecting historic energy usage for a customer and establishing a baseline of energy consumption, wherein the customer and the utility provider can provide the energy usage).

With respect to claim 4, Playfair/Liptsey-Rahe/Synesiou/Matsuoka/Bixby discloses all of the limitations of claims 1 and 2 as stated above.  In addition, Playfair teaches:
Wherein the energy audit is performed by the customer (See at least paragraphs 29-31, 74, 76, 77, 89, 92-94 101, 102, and 104 which describe collecting historic energy usage for a customer and establishing a baseline of energy consumption, wherein the customer and the utility provider can provide the energy usage).

With respect to claims 5, 13, and 18, Playfair/Liptsey-Rahe/Synesiou/Matsuoka/Bixby discloses all of the limitations of claims 1, 11, and 16 as stated above.  In addition, Playfair teaches:
Wherein the baseline of energy consumption is a defined minima of energy consumption during a specified time within the given period of time (See at least paragraphs 29-31, 74, 76, 77, 89, 92, 97-102, and 104 which establishing a baseline of energy consumption, wherein the baseline includes a minimal energy usage a customer will use, along with a tolerance threshold).

With respect to claims 6, 14, and 19, Playfair/Liptsey-Rahe/Synesiou/Matsuoka/Bixby discloses all of the limitations of claims 1, 11, and 16 as stated above.  In addition, Playfair teaches:
Wherein the determining a reward for the customer includes rewarding the customer for maintaining a defined optimum utilization of energy over the defined time duration (See at least paragraphs 32, 33, 35, 42, 101, 102, 107-112, and 120 which describe defining incentives/rewards that customers may receive for reducing energy consumption, and rewarding customers based on their consumption compared to a baseline and a tolerance).

With respect to claims 21, Playfair/Liptsey-Rahe/Synesiou/Matsuoka/Bixby discloses all of the limitations of claims 1 as stated above.  In addition, Matsuoka teaches:
Wherein the determining a reward for the customer further includes giving the reward points if and only if the measured energy consumption of the customer is a minimum for any specified period across a specified historical time (See at least paragraphs 129, 141, 355, and 363 which describe awarding a user with reward points, wherein the points are only awarded if the measured energy consumption is a minimum energy over a period of time).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of designing a rewards program for reducing consumption compared to historical usage of Playfair, with the system and method of rewarding users with incentives in price for maintaining energy usage during a duration below a threshold above the baseline energy usage of Liptsey-Rahe, with the system and method of managing energy consumption, wherein collected consumption information includes spikes in consumption compared to average usage of Synesiou, with the system and method of a user logging into a reward and account management platform to sign up for energy reduction programs, wherein the user is awarded points for reducing consumption based on their program, and allowing the user to trade the points for goods or service, wherein the points are only awarded if the measured energy consumption is a minimum energy over a period of time of Matsuoka, with the system and method of awarding customers with points for energy conservation, wherein a system uses their point total to calculate whether they can purchase an item with the points they have available of Bixby.  By awarding points to a user when they have consumed the minimal amount of energy for a period of time, a system will predictably award user based on the amount of energy they shed, and thus encourage further energy usage.

Claims 10, 15, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Playfair, Liptsey-Rahe, Synesiou, Matsuoka, and Bixby, as stated above, and further in view of Liptsey-Rahe et al. (US 2016/0140586 A1) (hereinafter Liptsey-Rahe 586).

With respect to claims 10, 15, and 20, Playfair/Liptsey-Rahe/Synesiou/Matsuoka/Bixby discloses all of the limitations of claims 1, 11, and 16 as stated above. Playfair, Liptsey-Rahe, Synesiou, Matsuoka, and Bixby do not explicitly disclose, however Liptsey-Rahe 586 teaches:
Identifying a first, reward user group of customers that are rewarded for energy conservation by using the defined energy rewards program; identifying a second, non-reward user group of customers that are not rewarded for energy conservation by using the defined rewards program; and wherein each of the reward user group and the non-reward group of customers has a respective specified energy consumption; testing the efficacy of the rewards program by comparing the specified energy consumption of the reward user group with the specified energy consumption of the non-reward user group (See at least paragraphs 25-30, 42-46, 49-52, and 61 which describe creating conservation groups and control groups, wherein conservation groups receive rewards for energy conservation and the control groups don’t, wherein the consumption of the groups is compared in order to test the efficacy of the program).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of designing a rewards program for reducing consumption compared to historical usage of Playfair, with the system and method of rewarding users with incentives in price for maintaining energy usage during a duration below a threshold above the baseline energy usage of Liptsey-Rahe, with the system and method of managing energy consumption, wherein collected consumption information includes spikes in consumption compared to average usage of Synesiou, with the system and method of a user logging into a reward and account management platform to sign up for energy reduction programs, wherein the user is awarded points for reducing consumption based on their program, and allowing the user to trade the points for goods or service, wherein the points are only awarded if the measured energy consumption is a minimum energy over a period of time of Matsuoka, with the system and method of awarding customers with points for energy conservation, wherein a system uses their point total to calculate whether they can purchase an item with the points they have available of Bixby, with the system and method of creating conservation groups and control groups, wherein conservation groups receive rewards for energy conservation and the control groups don’t, wherein the consumption of the groups is compared in order to test the efficacy of the program of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner

Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628